Case 20-10343-LSS   Doc 1870   Filed 12/23/20   Page 1 of 11
Case 20-10343-LSS   Doc 1870   Filed 12/23/20   Page 2 of 11

                     EXHIBIT A
                                        Case 20-10343-LSS                              Doc 1870                      Filed 12/23/20               Page 3 of 11
                                                                                                   Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                    Description                                    Name                                    Address                   Fax                       Email                  Method of Service
Notice of Appearance and Request for Notices       Abernathy, Roeder, Boyd & Hullett, P.C.    Attn: Chad Timmons             214‐544‐4040        ctimmons@abernathylaw.com          Email
Counsel to Collin County Tax Assessor/Collector                                               Attn: Larry R. Boyd                                bankruptcy@abernathylaw.com
                                                                                              Attn: Emily M. Hahn                                ehahn@abernathy‐law.com
                                                                                              1700 Redbud Blvd, Ste 300
                                                                                              McKinney, TX 75069
Notice of Appearance/Request for Notices.           Adams and Reese LLP                       Attn: Henry C. Shelton, III                        Henry.Shelton@arlaw.com            Email
Counsel to Chickasaw Council, Boy Scouts of                                                   6075 Poplar Ave, Ste 700
America, Inc.                                                                                 Memphis, TN 38119
Notice of Appearance/Request for Notices            Ashby & Geddes, P.A.                      Attn: Bill Bowden              302‐654‐2067        wbowden@ashbygeddes.com            Email
Counsel for Del‐Mar‐Va Council, Inc., Boy Scouts of                                           500 Delaware Avenue, 8th Floor
America                                                                                       P.O. Box 1150
                                                                                              Wilmington, DE 19899‐1150

Notice of Appearance and Request for Notices       Baird Mandalas Brockstedt, LLC             Attn: Stephen W. Spence            302‐644‐0306    sws@bmbde.com                      Email
Counsel to several sexual abuse survivor claimants                                            1413 Savannah Rd, Ste 1
                                                                                              Lewes, DE 19958
Notice of Appearance/Request for Notices           Baker Manock & Jensen, PC                  Attn: Jan T. Perkins                               jperkins@bakermanock.com           Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                               5260 North Palm Avenue, Suite
                                                                                              421
                                                                                              Fresno, CA 93704
Notice of Appearance/Request for Notices        Ballard Spahr LLP                             Attn: Matthew G. Summers           302‐252‐4466    summersm@ballardspahr.com          Email
Counsel for Clarendon America Insurance Company                                               Attn: Chantelle D. McClamb                         mcclambc@ballardspahr.com
                                                                                              919 N. Market St, 11th Fl
                                                                                              Wilmington, DE 19801‐3034
Notice of Appearance/Request for Notices         Bayard, P.A.                                 Attn: Erin R. Fay                                  efay@bayardlaw.com                 Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Gregory J. Flasser                           gflasser@bayardlaw.com
Company, First State Insurance Company, and Twin                                              600 N King St, Ste 400
City Fire Insurance Company                                                                   Wilmington, DE 19801


Notice of Appearance/Request for Notices           Bielli & Klauder, LLC                      Attn: David M. Klauder             302‐397‐2557    tbielli@bk‐legal.com               Email
Counsel for Various Tort Claimants                                                            1204 N. King Street                                dklauder@bk‐legal.com
                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices       Bodell Bove, LLC                           Attn: Bruce W. McCullough          302‐655‐6827    bmccullough@bodellbove.com         Email
Counsel for Agricultural Insurance Company                                                    1225 N King St, Ste 1000
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices           Bradley Arant Boult Cummings               Attn: Edwin Rice                                   eRice@bradley.com                  Email
Counsel for the Florida Conference of the United                                              Attn: Elizabeth Brusa                              ebrusa@bradley.com
Methodist Church and Various Churches in the                                                  100 N Tampa St, Ste 2200
Conference that are Chartered Organizations                                                   Tampa, FL 33602



Notice of Appearance/Request for Notices           Bradley Riley Jacobs PC                    Attn: Todd C. Jacobs                               tjacobs@bradleyriley.com           Email
Counsel for the National Surety Corporation                                                   320 W Ohio St, Ste 3W
                                                                                              Chicago, IL 60654
Notice of Appearance and Request for Notices       Brown Rudnick LLP                          Attn: David J. Molton                              EGoodman@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                 7 Times Square                                     DMolton@brownrudnick.com
Justice                                                                                       New York, NY 10036
Notice of Appearance and Request for Notices       Brown Rudnick LLP                          Attn: Sunni P. Beville                             sbeville@brownrudnick.com          Email
Counsel to the Coalition of Abused Scouts for                                                 Attn: Tristan G. Axelrod                           taxelrod@brownrudnick.com
Justice                                                                                       1 Financial Ctr
                                                                                              Boston, MA 02111
Notice of Appearance/Request for Notices           Buchalter, A Professional Corporation      Attn: Shawn M. Christianson        415‐227‐0770    schristianson@buchalter.com        Email
Counsel for Oracle America, Inc                                                               55 Second Street, 17th Floor
                                                                                              San Francisco, California 94105‐
                                                                                              3493
Notice of Appearance/Request for Notices Counsel Butler Snow LP                               Attn: Daniel W. Van Horn                           Danny.VanHorn@butlersnow.com       Email
for Chicksaw Council, BSA, Inc.                                                               P.O. Box 171443
                                                                                              Memphis, TN 38187‐1443
Notice of Appearance/Request for Notices           Carruthers & Roth, P.A.                    Attn: Britton C. Lewis             336‐478‐1145    bcl@crlaw.com                      Email
Counsel for Arrowood Indemnity Company                                                        235 N. Edgeworth St.
                                                                                              P.O. Box 540
                                                                                              Greensboro, NC 27401
Notice of Appearance/Request for Notices Counsel Chipman, Brown, Cicero & Cole, LLP           Attn: Mark Desgrosseilliers        302‐295‐0199    degross@chipmanbrown.com           Email
for Jane Doe, Party in Interest                                                               1313 N Market St, Ste 5400
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices           Choate, Hall & Stewart LLP                 Attn: Douglas R. Gooding           617‐248‐ 4000   dgooding@choate.com                Email
Counsel for Liberty Mutual Insurance Company                                                  Attn: Jonathan D. Marshall                         jmarshall@choate.com
                                                                                              Attn: Michael J. Foley, Jr.                        mjfoley@choate.com
Notice of Appearance/Request for Notices ‐          Commonwealth of Pennsylvania              Dept of Labor & Industry           717‐787‐7671    ra‐li‐ucts‐bankrupt@state.pa.us    Email
Authorized Agent for the Commonwealth of                                                      Attn: Deb Secrest/Collections
Pennsylvania, Dept of Labor and Industry, Office of                                           Support Unit
Unemployment Compensation Tax Services (UCTS)                                                 651 Boas St, Rm 925
                                                                                              Harrisburg, PA 17121
Notice of Appearance/Request for Notices           Connolly Gallagher, LLP                    Attn: Karen C. Bifferato                           kbifferato@connollygallagher.com   Email
Counsel for IRC Burnsville Crossing, LLC                                                      Attn: Kelly M. Conlan                              kconlan@connollygallagher.com
                                                                                              1201 N Market St, 20th Fl
                                                                                              Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 1 of 9
                                        Case 20-10343-LSS                               Doc 1870                 Filed 12/23/20              Page 4 of 11
                                                                                               Exhibit A
                                                                                          Core/2002 Service List
                                                                                         Served as set forth below

                   Description                                        Name                              Address                      Fax                   Email                    Method of Service
Notice of Appearance/Request for Notices            Coughlin Duffy, LLP                   Attn: Kevin Coughlin               973‐267‐6442   kcoughlin@coughlinduffy.com           Email
Counsel for Arrowood Indemnity Company                                                    Attn: Lorraine Armenti                            larmenti@coughlinduffy.com
                                                                                          Attn: Michael Hrinewski                           mhrinewski@coughlinduffy.com
                                                                                          350 Mount Kemble Ave.
                                                                                          PO Box 1917
                                                                                          Morristown, NJ 0796
Notice of Appearance and Request for Notices        Crew Janci LLP                        Attn: Stephen Crew                                peter@crewjanci.com                   Email
Counsel to Abuse Victims                                                                  Attn: Peter Janci                                 steve@crewjanci.com
                                                                                          1200 NW Naito Pkwy, Ste 500
                                                                                          Portland, OR 97209
*NOA ‐ Counsel to Appellee Sidley Austin LLP        Cross & Simon, LLC                    A n: Christopher Simon             302‐777‐4224   csimon@crosslaw.com                   Email
                                                                                          A n: Kevin Mann                                   kmann@crosslaw.com
                                                                                          1105 N Market St, Ste 901
                                                                                          Wilmington, DE 19801
Notice of Appearance and Request for Notices        Crowell & Moring LLP                  Attn: Mark D. Plevin               415‐986‐2827   mplevin@crowell.com                   Email
Counsel to American Zurich Insurance Company                                              Attn: Austin J. Sutta                             asutta@crowell.com
                                                                                          3 Embarcadero Center, 26th Fl
                                                                                          San Francisco, CA 94111
Notice of Appearance and Request for Notices        Crowell & Moring LLP                  Attn: Tacie H. Yoon                202‐628‐5116   tyoon@crowell.com                     Email
Counsel to American Zurich Insurance Company                                              1001 Pennsylvania Ave, NW
                                                                                          Washington, D.C. 20004
Notice of Appearance/Request for Notices            Davidoff Hutcher & Citron LLP         Attn: Jonathan S. Pasternak        914‐381‐7406   jsp@dhclegal.com                      Email
Counsel for St. Stephen's Episcopal Church                                                Attn: James B. Glucksman                          jbg@dhclegal.com
                                                                                          Attn: Robert L. Rattet                            rlr@dhclegal.com
                                                                                          605 3rd Ave
                                                                                          New York, NY 10158
Notice of Appearance/Request for Notices            Davies Hood PLLC                      Attn: Jason P. Hood                               Jason.Hood@davieshood.com             Email
Counsel for Chicksaw Council, BSA, Inc.                                                   22 North Front Street, Suite 620
                                                                                          Memphis, TN 38103‐2100
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                  Attn: Bruce R. Ewing                              ewing.bruce@dorsey.com                Email
Counsel for Girl Scouts of the United States of                                           Attn: Eric Lopez Schnabel                         schnabel.eric@dorsey.com
America                                                                                   51 W 52nd St
                                                                                          New York, NY 10019
Notice of Appearance/Request for Notices            Dorsey & Whitney LLP                  Attn: Eric Lopez Schnabel                         schnabel.eric@dorsey.com              Email
Counsel for Girl Scouts of the United States of                                           Attn: Alessandra Glorioso                         glorioso.alessandra@dorsey.com
America                                                                                   300 Delaware Ave, Ste 1010
                                                                                          Wilmington, DE 19801
Notice of Appearance and Request for Notices        Doshi Legal Group, P.C.               Attn: Amish R. Doshi                              amish@doshilegal.com                  Email
Counsel to Oracle America, Inc.                                                           1979 Marcus Ave, Ste 210E
                                                                                          Lake Success, NY 11042
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP     Attn: Michael P. Pompeo            317‐569‐4800   michael.pompeo@faegredrinker.com      Email
Counsel for The Roman Catholic Diocese of                                                 1177 Avenue of the Americas,
Brooklyn, New York                                                                        41st Floor
                                                                                          New York, NY 10036‐2714
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP     Attn: Patrick A. Johnson           302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for The Roman Catholic Diocese of                                                 Attn: Kaitlin W. MacKenzie                        kaitlin.mackenzie@faegredrinker.com
Brooklyn, New York                                                                        222 Delaware Ave, Ste 1410
                                                                                          Wilmington, DE 19801‐1621
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP     Attn: Jay Jaffe                    317‐569‐4800   jay.jaffe@faegredrinker.com           Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                         600 E. 96th St, Ste 600
End Popcorn Company                                                                       Indianapolis, IN 46240
Notice of Appearance/Request for Notices            Faegre Drinker Biddle & Reath LLP     Attn: Patrick A. Johnson           302‐467‐4201   patrick.jackson@faegredrinker.com     Email
Counsel for Weaver Fundraising, LLC d/b/a Trail's                                         222 Delaware Ave, Ste 1410
End Popcorn Company                                                                       Wilmington, DE 19801‐1621

Notice of Appearance/Request for Notices            Ferry Joseph, PA                      Attn: John D. McLaughlin, Jr.      302‐575‐1714   jmclaughlin@ferryjoseph.com           Email
Counsel for Simon Kenton Council                                                          824 N Market St, Ste 1000
                                                                                          Wilmington, DE 19801
Notice of Appearance/Request for Notices            Fineman Krekstein & Harris, PC        Attn: Dierdre M. Richards          302‐394‐9228   drichards@finemanlawfirm.com          Email
Counsel for National Union Fire Insurance Co of PA,                                       1300 N King St
AIG                                                                                       Wilmington, DE 19801

Notice of Appearance and Request for Notices        Flordia M. Henderson                  P.O. Box 30604                     901‐348‐4409   flordia@fhendersonlaw.net             Email
Counsel for Trennie L. Williams and Kiwayna H.                                            Memphis, TN 38130‐0604
Williams, jointly as Parents, Legal Guardians and
Next Friends of T.Q.W., a Minor
Notice of Appearance/Request for Notices            Foley & Lardner LLP                   Attn: Richard J. Bernard           212‐687‐2329   rbernard@foley.com                    Email
Counsel for Boys Scouts of America San Diego                                              90 Park Ave
                                                                                          New York, NY 10016
Notice of Appearance/Request for Notices            Foley & Lardner LLP                   Attn: Victor Vilaplana             858‐792‐6773   vavilaplana@foley.com                 Email
Counsel for Boys Scouts of America San Diego                                              3579 Valley Centre Dr, Ste 300
                                                                                          San Diego, CA 92130
Notice of Appearance/Request for Notices            Foran Glennon Planadech Ponzi &       Attn: Susan N K Gummow             312‐863‐5000   sgummow@fgppr.com                     Email
Counsel for National Union Fire Insurance Co of PA, Rudloff, P.C.                         Attn: Igor Shleypak                               ishleypak@fgppr.com
AIG                                                                                       222 N LaSalle St, Ste 1400
                                                                                          Chicago, IL 60614
Notice of Appearance/Request for Notices            Fox Swibel Levin & Carroll LLP        Attn: Margaret M. Anderson         312‐224‐1201   panderson@foxswibel.com               Email
Counsel for Old Republic Insurance Company                                                200 W Madison St, Ste 3000
                                                                                          Chicago, IL 60606




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                  Page 2 of 9
                                        Case 20-10343-LSS                                Doc 1870                    Filed 12/23/20              Page 5 of 11
                                                                                                   Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                    Description                                     Name                                   Address                      Fax                      Email                   Method of Service
Notice of Appearance and Request for Notices       Gilbert LLP                                Attn: Kami Quinn                                  chalashtorij@gilbertlegal.com          Email
Counsel to Future Claimants’ Representative                                                   Attn: Meredith Neely                              quinnk@gilbertlegal.com
                                                                                              Attn: Emily Grim                                  neelym@gilbertlegal.com
                                                                                              Attn: Jasmine Chalashtori                         grime@gilbertlegal.com
                                                                                              700 Pennsylvania Ave, SE Ste 400
                                                                                              Washington, DC 20003

Notice of Appearance and Request for Notices       Godfrey & Kahn, SC                         Attn: Erin A. West                 608‐257‐0609   ewest@gklaw.com                        Email
Counsel for Bay‐Lakes Council                                                                 1 E Main St, Ste 500
                                                                                              P.O. Box 2719
                                                                                              Madison, WI 53701‐2719
Notice of Appearance and Request for Notices       Godfrey & Kahn, SC                         Godfrey & Kahn, SC                 920‐436‐7988   tnixon@gklaw.com                       Email
Counsel for Bay‐Lakes Council                                                                 Attn: Timothy F. Nixon
                                                                                              200 S Washington St, Ste 100
                                                                                              Green Bay, WI 54301‐4298
Notice of Appearance and Request for Notices       Hoover & Slovacek, LLP                     Attn: Steven A. Leyh               713‐977‐5395   leyh@hooverslovacek.com                Email
Counsel for the Chapelwood United Methodist                                                   Galleria Tower II
Church                                                                                        5051 Westheimer Rd, Ste 1200
                                                                                              Houston, TX 77056
Notice of Appearance and Request for Notices       Ice Miller                                 Attn: Daniel R. Swetnam            614‐224‐3568   daniel.swetnam@icemiller.com           Email
Counsel for Simon Kenton Council                                                              Arena District
                                                                                              250 West St
                                                                                              Columbus, OH 43215
Core Parties                                       Internal Revenue Service                   Centralized Insolvency Operation   855‐235‐6787                                          First Class Mail
Internal Revenue Service                                                                      P.O. Box 7346
                                                                                              Philadelphia, PA 19101‐7346

Notice of Appearance/Request for Notices           Jacobs & Crumplar, P.A.                    Attn: Reann Warner                 302‐656‐5875   raeann@jcdelaw.com                     Email
Counsel for Certain Claimants                                                                 Attn: Thomas C. Crumplar                          tom@jcdelaw.com
                                                                                              750 Shipyard Dr., Suite 200
                                                                                              Wilmington, DE 19801
Notice of Appearance and Request for Notices       James, Vernon & Weeks, P.A.                Attn: Leander L. James             208‐664‐1684   ljames@jvwlaw.net                      Email
Counsel to Certain Tort Claimants                                                             Attn: Craig K. Vernon                             cvernon@jvwlaw.net
                                                                                              Attn: R. Charlie Beckett                          rbeckett@jvwlaw.net
                                                                                              1626 Lincoln Wy
                                                                                              Coeur d’Alene, ID 83815
Notice of Appearance/Request for Notices           Janet, Janet & Scuggs, LLC                 Attn: Gerald D. Jowers, Jr         803‐727‐1059   gjowers@JJSJustice.com                 Email
Counsel for Claimant J.M. as party in interest                                                500 Taylor St, Ste 301
                                                                                              Columbia, SC 29201
Bank Debt                                          JPMorgan Chase Bank, NA                    Attn: Phil Martin                                 louis.strubeck@nortonrosefulbright.co First Class Mail
                                                                                              Attn: Louis Strubeck                              m                                     Email
                                                                                              10 S Dearborn St
                                                                                              Mail Code Il1‐1415
                                                                                              Chicago, Il 60603
Notice of Appearance/Request for Notices           Karr Tuttle Campbell, PS                   Attn: Bruce W. Leaverton           206‐682‐7100   bleaverton@karrtuttle.com              Email
Counsel for Chief Seattle Council, Boy Scouts of                                              701 5th Ave, Ste 3300
America                                                                                       Seattle, WA 98104
Notice of Appearance and Request for Notices       Kelly, Morgan, Dennis, Corzine & Hansen,   Attn: Michael G. Kelly             432‐363‐9121   mkelly@kmdfirm.com                     Email
Counsel to Buffalo Trail Council, Inc.             P.C.                                       P.O. Box 1311
                                                                                              Odessa, TX 79760‐1311
Notice of Appearance and Request for Notices       Klehr Harrison Harvey Branzburg LLP        Attn: Domenic E. Pacitti                          dpacitti@klehr.com                     Email
Counsel to Abuse Victims                                                                      919 Market St, Ste 1000
Counsel to Jorge Vega                                                                         Wilmington, DE 19801
Notice of Appearance and Request for Notices       Klehr Harrison Harvey Branzburg LLP        Attn: Morton R. Branzburg                         mbranzburg@klehr.com                   Email
Counsel to Abuse Victims                                                                      1835 Market St, Ste 1400
                                                                                              Philadelphia, PA 19103
Notice of Appearance/Request for Notices           Kramer Levin Naftalis & Frankel LLP        Attn: Thomas Moers Mayer           212‐715‐8000   tmayer@kramerlevin.com                 Email
Counsel for the Official Committee of Unsecured                                               Attn: Rachel Ringer                               rringer@kramerlevin.com
Creditors                                                                                     Attn: David E. Blabey Jr.                         dblabey@kramerlevin.com
                                                                                              Attn: Jennifer R. Sharret                         jsharret@kramerlevin.com
                                                                                              Attn: Megan M. Wasson                             mwasson@kramerlevin.com
                                                                                              177 Ave of the Americas
                                                                                              New York, NY 10036
Notice of Appearance/Request for Notices             Latham & Watkins LLP                     Attn: Adam J. Goldberg             212‐751‐4864   adam.goldberg@lw.com                   Email
Counsel for The Church of Jesus Christ of Latter‐day                                          885 3rd Ave
Saints                                                                                        New York, NY 10022‐4834
Notice of Appearance/Request for Notices             Latham & Watkins LLP                     Attn: Jeffrey E Bjork              213‐891‐8763   jeff.bjork@lw.com                      Email
Counsel for The Church of Jesus Christ of Latter‐day                                          Attn: Kimberly A Posin                            kim.posin@lw.com
Saints                                                                                        355 S Grand Ave, Ste 100
                                                                                              Los Angeles, CA 90071‐1560
Notice of Appearance and Request for Notices       Linebarger Goggan Blair & Sampson, LLP     Attn: Don Stecker                  210‐225‐6410   sanantonio.bankruptcy@publicans.com Email
Counsel to Ector CAD                                                                          112 E Pecan St, Ste 2200
                                                                                              San Antonio, TX 78205
Notice of Appearance/Request for Notices           Linebarger Goggan Blair & Sampson, LLP     Attn: Elizabeth Weller             469‐221‐5003   dallas.bankruptcy@publicans.com        Email
Counsel for Dallas County                                                                     2777 N. Stemmons Fwy, Ste
                                                                                              1000
                                                                                              Dallas, TX 75207
Notice of Appearance/Request for Notices            Linebarger Goggan Blair & Sampson, LLP    Attn: John P. Dillman              713‐844‐3503   houston_bankruptcy@publicans.com       Email
Counsel for Houston Liens, Harris County, Cleveland                                           P.O. Box 3064
ISD, Montgomery County, Orange County, and                                                    Houston, TX 77253‐3064
Montgomery County



In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 3 of 9
                                        Case 20-10343-LSS                                  Doc 1870                  Filed 12/23/20             Page 6 of 11
                                                                                                   Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                     Description                                    Name                                   Address                    Fax                    Email                 Method of Service
Notice of Appearance/Request for Notices            Maurice Wutscher LLP                      Attn: Alan C. Hochheiser        216‐472‐8510     ahochheiser@mauricewutscher.com   Email
Counsel for AmTrust North America, Inc. on behalf                                             23611 Chagrin Blvd. Suite 207
of Wesco Insurance Company                                                                    Beachwood, OH 44123
Notice of Appearance/Request for Notices            McCreary, Veselka, Bragg & Allen, PC      Attn: Tara LeDay                512‐323‐3205     tleday@mvbalaw.com                Email
Counsel for The County of Anderson, Texas, The                                                P.O. Box 1269
County of Denton, Texas, Harrison Central Appraisal                                           Round Rock, TX 78680
District, The County of Harrison, Texas, The County
of Henderson, Texas, Midland Central Appraisal
District, The County of Milam, Texas, Terry County
Appraisal District and The County of Williamson,
Texas
Notice of Appearance/Request for Notices            McDermott Will & Emery LLP                Attn: Ryan S. Smethurst         202‐756‐8087     rsmethurst@mwe.com                Email
Counsel for Allianz Global Risks US Insurance                                                 Attn: Margaret H. Warner                         mwarner@mwe.com
Company                                                                                       The McDermott Building
                                                                                              500 North Capitol Street, NW
                                                                                              Washington, DC 20001‐1531
Notice of Appearance and Request for Notices       Miller, Canfield, Paddock and Stone,       Attn: Danielle Mason Anderson   269‐382‐0244     andersond@millercanfield.com      Email
Counsel to Stryker Medical                         P.L.C.                                     277 S Rose St, Ste 5000
                                                                                              Kalamazoo, MI 49007
Notice of Appearance/Request for Notices           Mintz, Levin, Cohn, Ferris, Glovsky And    Attn: Kim V. Marrkand           617‐542‐ 2241    kmarrkand@mintz.com               Email
Counsel for Liberty Mutual Insurance Company       Popeo, P.C.                                Attn: Nancy D. Adams                             ndadams@mintz.com
                                                                                              Attn: Laura Bange Stephens                       lbstephens@mintz.com
                                                                                              One Financial Ctr
                                                                                              Boston, MA 02111
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP    Attn: Kate P Foley              508‐898‐1502     kfoley@mirickoconnell.com         Email
Counsel for Sun Life Assurance Company of Canada                                              1800 W Park Dr, Ste 400
                                                                                              Westborough, MA 01581
Notice of Appearance/Request for Notices         Mirick, O'Connell, DeMallie & Lougee, LLP    Attn: Paul W Carey              508‐791‐8502     pcarey@mirickoconnell.com         Email
Counsel for Sun Life Assurance Company of Canada                                              100 Front St
                                                                                              Worcester, MA 01608
Notice of Appearance/Request for Notices           Missouri Department of Revenue             Bankruptcy Unit                 573‐751‐7232     deecf@dor.mo.gov                  Email
Counsel for Missouri Department of Revenue                                                    Attn: Steven A. Ginther
                                                                                              PO Box 475
                                                                                              Jefferson City, MO 65105‐0475
Notice of Appearance and Request for Notices       Monzack Mersky Browder and Hochman,        Attn: Rachel B. Mersky                           rmersky@monlaw.com                Email
Counsel to the Coalition of Abused Scouts for      P.A.                                       1201 N Orange St, Ste 400
Justice                                                                                       Wilmington, DE 19801
Notice of Appearance/Request for Notices           Monzack Mersky McLaughlin & Browder,       Attn: Brian McLaughlin          302‐656‐2769     bmclaughlin@monlaw.com            Email
Counsel for Waste Management                       PA                                         Attn: Rachel Mersky                              rmersky@monlaw.com
                                                                                              1201 N Orange St, Ste 400
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices           Moore & Rutt, PA                           Attn: David N. Rutt                              dnrutt@mooreandrutt.com           Email
Counsel for the Florida Conference of the United                                              Attn: Scott G. Wilcox                            swilcox@mooreandrutt.com
Methodist Church and Various Churches in the                                                  122 N Market St
Conference that are Chartered Organizations                                                   P.O. Box 554
                                                                                              Georgetown, DE 19947

Notice of Appearance/Request for Notices Counsel Morris James LLP                             Attn: Jeffrey R. Waxman           302‐571‐1750   jwaxman@morrisjames.com           Email
for Pearson Education, Inc. and NCS Pearson, Inc.                                             Attn: Eric J. Monso                              emonzo@morrisjames.com
                                                                                              500 Delaware Ave, Ste 1500
                                                                                              P.O. Box 2306
                                                                                              Wilmington, DE 19899‐2306
Notice of Appearance/Request for Notices           Morris James LLP                           Attn: Brett D. Fallon             302‐571‐1750   bfallon@morrisjames.com           Email
Counsel for Old Republic Insurance Company                                                    Attn: Brya M. Keilson                            bkeilson@morrisjames.com
                                                                                              500 Delaware Ave, Ste 1500
                                                                                              P.O. Box 2306
                                                                                              Wilmington, DE 19899‐2306
Core Parties                                       Morris, Nichols, Arsht & Tunnell           Attn: Derek C. Abbott             302‐658‐7036   dabbott@mnat.com                  Email
Counsel for Debtor                                                                            Attn: Joseph Charles Barsalona II                barsalona@mnat.com
                                                                                              Attn: Eric Moats                                 emoats@mnat.com
                                                                                              Attn: Andrew R. Remming                          aremming@mnat.com
                                                                                              Attn: Paige N. Topper                            ptopper@mnat.com
                                                                                              1201 N. Market Street
                                                                                              P.O. Box 1347
                                                                                              Wilmington, DE, 19899


Notice of Appearance/Request for Notices           Motley Rice LLC                            A n: Daniel R. Lapinksi         856‐667‐5133     dlapinski@motleyrice.com          Email
Counsel for various child sexual abuse tort                                                   210 Lake Dr E, Ste 101
claimants                                                                                     Cherry Hill, NJ 08002

Notice of Appearance/Request for Notices           Motley Rice LLC                            Attn: Joseph F. Rice            843‐216‐9290     jrice@motleyrice.com              Email
Counsel for various child sexual abuse tort                                                   28 Bridgeside Blvd
claimants                                                                                     Mt Pleasant, SC 29464

Notice of Appearance/Request for Notices           Nagel Rice LLP                             Attn: Bradley L Rice            973‐618‐9194     brice@nagelrice.com               Email
Counsel for Jack Doe, Creditor and Defendant in                                               103 Eisenhower Pkwy
Adversary Case                                                                                Roseland, NJ 07068




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 4 of 9
                                        Case 20-10343-LSS                                   Doc 1870                    Filed 12/23/20           Page 7 of 11
                                                                                                      Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                   Description                                         Name                                  Address                    Fax                   Email                    Method of Service
Notice of Appearance and Request for Notices          Napoli Shkolnnik PLLC                     Attn: R. Joseph Hrubiec                         RHrubiec@NapoliLaw.com               Email
Counsel to Claimant J.M.                                                                        919 N Market St, Ste 1801
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices Counsel Nelson Comis Kettle & Kinney, LLP              A n: William E. Winﬁeld        805‐604‐ 4150    wwinfield@calattys.com               Email
for Ventura County Council of BSA                                                               300 E Esplande Dr, Ste 1170
                                                                                                Oxnard, CA 93036
Notice of Appearance/Request for Notices              Nelson Mullins Riley & Scarborough LLP    A n: David Barnes, Jr          202‐689‐2860     david.barnes@nelsonmullins.com       Email
Counsel for Indian Waters Council                                                               101 Constitution Ave NW, Ste
                                                                                                900
                                                                                                Washington, DC 20001
Notice of Appearance/Request for Notices              Nicolaides Fink Thorpe Michaelides        Attn: Matthew S. Sorem         312‐585‐1401     msorem@nicolaidesllp.com             Email
Counsel for Allianz Global Risks US Insurance         Sullivan LLP                              10 S. Wacker Dr., 21st Floor
Company                                                                                         Chicago, IL 60606

Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr.                    louis.strubeck@nortonrosefulbright.co Email
Counsel for JPMorgan Chase Bank, National                                                       1301 Ave of the Americas                        m
Association                                                                                     New York, NY 10019‐6022

Notice of Appearance/Request for Notices              Norton Rose Fulbright Us LLP              Attn: Louis R. Strubeck, Jr    214‐855‐8200     louis.strubeck@nortonrosefulbright.co Email
Counsel for JPMorgan Chase Bank, National                                                       Attn: Kristian W. Gluck                         m
Association                                                                                     Attn: Ryan E. Manns                             kristian.gluck@nortonrosefulbright.com
                                                                                                2200 Ross Avenue, Suite 3600                    ryan.manns@nortonrosefulbright.com
                                                                                                Dallas, TX 75201‐7933

Notice of Appearance and Request for Notices          Nye, Stirling, Hale & Miller LLP          Attn: Joel M. Walker           412‐857‐5350     jmwalker@nshmlaw.com                 Email
Counsel for various child sexual abuse tort                                                     1145 Bower Hill Rd, Ste 104
claimants                                                                                       Pittsburgh, PA 15243
Notice of Appearance and Request for Notices          O’Connor Playdon Guben & Inouye LLP       Attn: Jerrold K. Guben         808‐531‐8628     JKG@opgilaw.com                      Email
Counsel to Boy Scouts of America for Hawaii and                                                 Makai Tower, Ste 2400
Guam Chapter                                                                                    733 Bishop St
                                                                                                Honolulu, HI 96813
Notice of Appearance/Request for Notices          O’Melveny & Myers LLP                         A n: Tancred Schiavoni                                                               First Class Mail
Counsel to for Century Indemnity Company, as                                                    Times Square Tower
successor to Cigna Specialty Insurance Company                                                  7 Times Square
f/k/a California Union Insurance Company, and CCI                                               New York, NY 10036‐6537
Insurance Company as successor to Insurance
Company of North America, et al.




Notice of Appearance/Request for Notices              Office of the Attorney General            Attn: Christopher S. Murphy  512‐936‐ 1409      christopher.murphy@oag.texas.gov     Email
Counsel for the Texas Workforce Commission                                                      Attn: Sherri K. Simpson                         sherri.simpson@oag.texas.gov
                                                                                                Bankruptcy & Collections
                                                                                                Division
                                                                                                P.O. Box 12548
                                                                                                Austin, TX 78711‐2548
Core Parties                                          Office of the United States Trustee       Attn: David L. Buchbinder    302‐573‐6497       david.l.buchbinder@usdoj.gov         First Class Mail
Office of the United States Trustee                                                             Attn: Hannah Mufson McCollum                    hannah.mccollum@usdoj.gov            Email
                                                                                                844 King St, Suite 2207
                                                                                                Lockbox 35
                                                                                                Wilmington, DE 19801

Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP         Attn: James I. Stang             302‐652‐4400   jstang@pszjlaw.com                   Email
Counsel to the Tort Claimants' Committee                                                        Attn: Linda F. Cantor                           lcantor@pszjlaw.com
                                                                                                10100 Santa Monica Blvd, 13th Fl
                                                                                                Los Angeles, CA 90067‐4003

Notice of Appearance/Request for Notices              Pachulski Stang Ziehl & Jones LLP         Attn: Robert Orgel             302‐652‐4400     rorgel@pszjlaw.com                   Email
Counsel for the Tort Claimants' Committee                                                       Attn: James O'Neill                             joneill@pszjlaw.com
                                                                                                Attn: John Lucas                                jlucas@pszjlaw.com
                                                                                                Attn: Ilan Scharf                               ischarf@pszjlaw.com
                                                                                                919 N Market St.,17th Floor
                                                                                                P.O. Box 8705
                                                                                                Wilmington, DE 19899‐8705
Notice of Appearance and Request for Notices          Paul Mones PC                             Attn: Paul Mones                                paul@paulmones.com                   Email
Counsel to Jorge Vega                                                                           13101 Washington Blvd
                                                                                                Los Angeles, CA 90066
Notice of Appearance/Request for Notices              Pension Benefit Guaranty Corporation      Attn: Patricia Kelly, CFO      202‐326‐4112     kelly.patricia@pbgc.Gov              Email
Counsel for the Pension Benefit Guaranty                                                        Attn: Cassandra Burton,                         burton.cassandra@pbgc.gov
Corporation                                                                                     Attorney                                        fessenden.craig@pbgc.gov
                                                                                                Attn: Craig Fessenden
                                                                                                1200 K St NW
                                                                                                Washington, DC 20005
Notice of Appearance and Request for Notices          Perdue, Brandon, Fielder, Collins & Mott, Attn: John T. Banks            512‐302‐1802     jbanks@pbfcm.com                     Email
Counsel for Burleson County Tax Office, Luling ISD    LLP                                       3301 Northland Dr, Ste 505
Tax Office, Colorado County Tax Office, Fayette                                                 Austin, TX 78731
County Tax Office, Milano ISD Tax Office, and Gause
ISD Tax Office




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                         Page 5 of 9
                                        Case 20-10343-LSS                                   Doc 1870                 Filed 12/23/20            Page 8 of 11
                                                                                                   Exhibit A
                                                                                              Core/2002 Service List
                                                                                             Served as set forth below

                    Description                                        Name                                Address                     Fax                   Email                Method of Service
Notice of Appearance/Request for Notices              Pfau Cochran Vertetis Amala PLLC        Attn: Michael T. Pfau            206‐623‐3624   michael@pcvalaw.com               Email
Counsel for Various Tort Claimants                                                            Attn: Jason P. Amala                            jason@pcvalaw.com
                                                                                              Attn: Vincent T. Nappo                          vnappo@pcvalaw.com
                                                                                              403 Columbia Street, Suite 500
                                                                                              Seattle, WA 98104
Notice of Appearance/Request for Notices              Phillips Lytle LLP                      Attn: Angela Z Miller            716‐852‐6100   amiller@phillipslytle.com         Email
Counsel for Pearsons Education, Inc. and NSC                                                  One Canalside, 125 Main St
Pearsons, Inc.                                                                                Buffalo, NY 14203,
ENR                                                   Raul Diaz                                                                               rauldiaz2503@gmail.com            Email
Notice of Appearance/Request for Notices              Reed Smith LLP                          Attn: Kurt F. Gwynne             302‐778‐7575   kgwynne@reedsmith.com             Email
Counsel to the Official Committee of Unsecured                                                Attn: Katelin A. Morales                        kmorales@reedsmith.com
Creditors                                                                                     120 N Market St, Ste 1500
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Reger Rizzo & Darnall LLP               A n: Louis J. Rizzo, Jr                         lrizzo@regerlaw.com               Email
Counsel for Travelers Casualty and Surety                                                     1521 Concord Pike, Ste 305
Company, Inc. (fka Aetna Casualty & Surety                                                    Brandywine Plaza West
Company), St. Paul Surplus Lines Insurance                                                    Wilmington, DE 19803
Company, and Gulf Insurance Company



Notice of Appearance/Request for Notices             Richards, Layton & Finger, PA            Attn: Michael Merchant           302‐651‐7701   merchant@rlf.com                  Email
Counsel for The Church of Jesus Christ of Latter‐day                                          Attn: Brett Haywood                             haywood@rlf.com
Saints                                                                                        One Rodney Square
                                                                                              920 N King St
                                                                                              Wilmington, DE 19801
*NOA ‐ Counsel for Courtney and Stephen Knight,       Schnader Harrison Segal & Lewis LLP     Attn: Richard A. Barkasy, Esq.   302‐888‐1696   rbarkasy@schnader.com             Email
Jointly as the Surviving Parents of E.J.K., a Minor                                           Attn: Kristi J. Doughty, Esq.                   kdoughty@schnader.co
Child
Notice of Appearance/Request for Notices              Seitz, Van Ogtrop & Green, P.A.         Attn: R. Karl Hill              302‐888‐ 0606   khill@svglaw.com                  Email
Counsel for Liberty Mutual Insurance Company                                                  222 Delaware Ave, Ste 1500
                                                                                              Wilmington, DE 19801
Notice of Appearance/Request for Notices              Sequoia Council of Boy Scouts, Inc.     Attn: Michael Marchese                          michael.marchese@scouting.org     Email
Sequoia Council of Boy Scouts, Inc.                                                           6005 N. Tamera Avenue
                                                                                              Fresno, CA 93711
Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                        Attn: James P. Ruggeri          202‐469‐7751    jruggeri@goodwin.com              Email
Counsel for Hartford Accident and Indemnity                                                   Attn: Joshua D. Weinberg                        jweinberg@goodwin.com
Company, First State Insurance Company, and Twin                                              Attn: Michele Backus Konigsberg                 mkonigsberg@goodwin.com
City Fire Insurance Company                                                                   Attn: Abigail W. Williams                       awilliams@goodwin.com
                                                                                              1875 K St NW, Ste 600
                                                                                              Washington, DC 20006‐1251

Notice of Appearance/Request for Notices         Shipman & Goodwin LLP                        Attn: Eric S. Goldstein          860‐251‐5218   egoldstein@goodwin.com            Email
Counsel for Hartford Accident and Indemnity                                                   One Constitution Plaza                          bankruptcy@goodwin.com
Company, First State Insurance Company, and Twin                                              Hartford, CT 06103‐1919                         bankruptcyparalegal@goodwin.com
City Fire Insurance Company
Core Parties                                     Sidley Austin LLP                            Attn: Blair Warner               312‐853‐7036   blair.warner@sidley.com           Email
Counsel for Debtor                                                                            Attn: Matthew Evan Linder                       mlinder@sidley.com
                                                                                              Attn: Thomas A. Labuda, Jr.                     tlabuda@sidley.com
                                                                                              Attn: Karim Basaria                             kbasaria@sidley.com
                                                                                              One South Dearborn Street
                                                                                              Chicago, IL 60603
Core Parties                                          Sidley Austin LLP                       Attn: Jessica C. Boelter         212‐839‐5599   jboelter@sidley.com               Email
Counsel for Debtor                                                                            787 Seventh Avenue
                                                                                              New York, NY 10019
Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP            Attn: Mark A. Salzberg           202‐457‐6315   mark.salzberg@squirepb.com        Email
Counsel for The Domestic and Foreign Missionary                                               2550 M St, NW
Society of the Protestant Episcopal Church in the                                             Washington, DC 20037
United States of America



Notice of Appearance/Request for Notices              Squire Patton Boggs (US) LLP            Attn: Travis A. McRoberts        214‐758‐1550   travis.mcroberts@squirepb.com     Email
Counsel for The Domestic and Foreign Missionary                                               2000 McKinney Ave, Ste 1700
Society of the Protestant Episcopal Church in the                                             Dallas, TX 75201
United States of America




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                      Page 6 of 9
                                         Case 20-10343-LSS                                    Doc 1870                 Filed 12/23/20             Page 9 of 11
                                                                                                     Exhibit A
                                                                                                Core/2002 Service List
                                                                                               Served as set forth below

                     Description                                    Name                                    Address                     Fax                    Email                  Method of Service
Notice of Appearance and Request for Notices        Stamoulis & Weinblatt LLC                   Stamoulis & Weinbla LLC                          stamoulis@swdelaw.com              Email
Counsel to for Century Indemnity Company, as                                                    A n: Stama os Stamoulis                          weinblatt@swdelaw.com
successor to Cigna Specialty Insurance Company                                                  A n: Richard Weinbla
f/k/a California Union Insurance Company, and CCI                                               800 N West St, Ste 800
Insurance Company as successor to Insurance                                                     Wilmington, DE 19801
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices             Stark & Stark, PC                          Attn: Joseph H Lemkin           609‐896‐0629     jlemkin@stark‐stark.com            Email
Counsel for R.L. and C.L., Plaintiffs in State Court                                            P.O. Box 5315
action pending in the Superior Court of New Jersey,                                             Princeton, NJ 08543
Essex County
Notice of Appearance and Request for Notices         Steptoe & Johnson LLP                      Attn: Harry Lee                 202‐429‐3902     hlee@steptoe.com                   Email
Counsel for Clarendon America Insurance Company                                                 Attn: John O’Connor                              joconnor@steptoe.com
                                                                                                Attn: Brett Grindrod                             bgrindrod@steptoe.com
                                                                                                1330 Connecticut Ave, N.W
                                                                                                Washington, DC 20036
Notice of Appearance and Request for Notices          Straffi & Straffi, LLC                    Attn: Daniel Straffi, Jr        732‐341‐3548     bkclient@straffilaw.com            Email
Counsel for the Presbyterian Church of Lakehurst                                                670 Commons Way
                                                                                                Toms River, NJ 08755
Notice of Appearance and Request for Notices           Sullivan Hazeltine Allinson LLC          Attn: William D. Sullivan       302‐428‐8195     bsullivan@sha‐llc.com              Email
Counsel to Eric Pai, as administrator of the Estate of                                          919 N Market St, Ste 420
J. Pai                                                                                          Wilmington, DE 19801
Notice of Appearance and Request for Notices           Sullivan Hill Lewin Rez & Engel, PLC     Attn: James Hill/ Christopher   619‐231‐4372     Hill@SullivanHill.com              Email
Counsel for The Episcopal Diocese of San Diego                                                  Hawkins
                                                                                                Attn: Kathleen Cashman‐Kramer
                                                                                                600 B St, Ste 1700
                                                                                                San Diego, CA 92101

Notice of Appearance/Request for Notices              Swenson & Shelley, PLLC                   Attn: Kevin D. Swenson          855‐450‐8435     Kevin@swensonshelley.com           Email
Counsel for various child sexual abuse tort                                                     107 S 1470 E, Ste 201
claimants                                                                                       St George, UT 84790

Notice of Appearance/Request for Notices              Synchrony Bank                            c/o PRA Receivables               757‐351‐3257   claims@recoverycorp.com            Email
Authorized Agent for Synchrony Bank                                                             Management, LLC
                                                                                                Attn: Valerie Smith
                                                                                                P.O. Box 41021
                                                                                                Norfolk, VA 23541
Bonds                                                 The County Commission Of Fayette          Attn: President                                                                     First Class Mail
                                                      County                                    P.O. Box 307
                                                                                                Fayetteville, WV 25840
Bonds                                                 The County Commission Of Fayette          c/o Steptoe & Johnson Pllc                                                          First Class Mail
                                                      County                                    Attn: John Stump, Esq.
                                                                                                Chase Tower ‐ Eighth Fl
                                                                                                707 Virginia St E.
                                                                                                Charleston, WV 25301
Notice of Appearance and Request for Notices     The Law Office of James Tobia, LLC             Attn: James Tobia                 302‐656‐8053   jtobia@tobialaw.com                Email
Counsel for Nichole Erickson and Mason Gordon, a                                                1716 Wawaset St
minor by his mother Nichole Erickson                                                            Wilmington, DE 19806
Notice of Appearance/Request for Notices         The Law Offices of Joyce, LLC                  Attn: Michael J. Joyce                           mjoyce@mjlawoffices.com            Email
Counsel for Arrowood Indemnity Company                                                          1225 King St.
                                                                                                Suite 800
                                                                                                Wilmington, DE 19801
Notice of Appearance/Request for Notices              The Neuberger Firm                        Attn: Thomas S. Neuberger         302‐655‐0582   tsn@neubergerlaw.com               Email
Counsel for Certain Claimants                                                                   Attn: Stephen J. Neuberger                       sjn@neubergerlaw.com
                                                                                                17 Harlech Dr.
                                                                                                Wilmington, DE 19807
Notice of Appearance and Request for Notices          The Powell Firm, LLC                      Attn: Jason C. Powell                            jpowell@delawarefirm.com           Email
Counsel for The Waite and Genevieve Phillips                                                    Attn: Thomas Reichert                            treichert@delawarefirm.com
Foundation                                                                                      1201 N Orange St, Ste 500
                                                                                                P.O. Box 289
                                                                                                Wilmington, DE 19899
Notice of Appearance/Request for Notices              Thomas Law Office, PLLC                   Attn: Tad Thomas                  877‐955‐7002   tad@thomaslawoffices.com           Email
Counsel for Certain Claimants                                                                   Attn: Louis C. Schneider                         lou.schneider@thomaslawoffices.com
                                                                                                9418 Norton Commons Blvd, Ste
                                                                                                200
                                                                                                Louisville, KY 40059
Notice of Appearance and Request for Notices          TN Dept of Labor ‐ Bureau of              c/o TN Attorney General's Office, 615‐741‐3334   AGBankDelaware@ag.tn.gov           Email
Tennessee Attorney General's Office                   Unemployment Insurance                    Bankruptcy Division
                                                                                                Attn: Laura L. McCloud
                                                                                                PO Box 20207
                                                                                                Nashville, Tennessee 37202‐0207




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                        Page 7 of 9
                                      Case 20-10343-LSS                              Doc 1870                   Filed 12/23/20                   Page 10 of 11
                                                                                                  Exhibit A
                                                                                           Core/2002 Service List
                                                                                          Served as set forth below

                   Description                                     Name                             Address                     Fax                            Email                Method of Service
Notice of Appearance/Request for Notices           Tremont Sheldon Robinson Mahoney PC Attn: Cindy Robinson             203‐366‐8503             crobinson@tremontsheldon.com     Email
Counsel for Jane Doe, Party in Interest                                                 Attn: Doug Mahoney                                       dmahoney@tremontsheldon.com
                                                                                        64 Lyon Ter
                                                                                        Bridgeport, CT 06604
Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP Attn: David M. Fournier         302‐421‐8390             david.fournier@troutman.com      Email
Counsel for the National Surety Corporation &                                           Attn: Marcy J. McLaughlin Smith                          marcy.smith@troutman.com
Allianz Global Risks US Insurance Company                                               1313 Market St, Ste 5100
                                                                                        P.O. Box 1709
                                                                                        Wilmington, DE 19899‐1709

Notice of Appearance/Request for Notices           Troutman Pepper Hamilton Sanders LLP     Attn: Harris B. Winsberg              404‐885‐3900   harris.winsberg@troutman.com     Email
Counsel for the National Surety Corporation &                                               Attn: Matthew G. Roberts                             matthew.roberts2@troutman.com
Allianz Global Risks US Insurance Company                                                   600 Peachtree St NE, Ste 3000
                                                                                            Atlanta, GA 30308

Notice of Appearance/Request for Notices           Tune, Entrekin & White, PC               A n: Joseph P. Rusnak                 615‐244‐2278   Jrusnak@tewlawfirm.com           Email
Counsel to an unidentified sexual abuse survivor                                            315 Deaderick St, Ste 1700
                                                                                            Nashville, TN 37238
Notice of Appearance and Request for Notices       Tybout, Redfearn & Pell                  Attn: Seth J. Reidenberg              302‐658‐4018   sreidenberg@trplaw.com           Email
Counsel to American Zurich Insurance Company                                                750 Shipyard Dr, Ste 400
                                                                                            P.O. Box 2092
                                                                                            Wilmington, DE 19899‐2092
Core Parties                                       United States Dept Of Justice            950 Pennsylvania Ave, Nw                                                              First Class Mail
                                                                                            Room 2242
                                                                                            Washington, DC 20530‐0001
Core Parties                                       US Attorney For Delaware                 Attn: David C Weiss                   302‐573‐6220   usade.ecfbankruptcy@usdoj.gov    First Class Mail
                                                                                            1007 Orange St, Ste 700                                                               Email
                                                                                            P.O. Box 2046
                                                                                            Wilmington, DE 19899‐2046
Core Parties                                      Wachtell, Lipton, Rosen & Katz            Attn: Richard Mason                   212‐403‐2252   rgmason@wlrk..com                First Class Mail
Counsel for Ad Hoc Committee of Local Councils of                                           Attn: Douglas Mayer                                  dkmayer@wlrk.com                 Email
the Boy Scouts of America                                                                   Attn: Joseph C. Celentino                            jccelentino@wlrk.com
                                                                                            51 W 52nd St
                                                                                            New York, NY 10019
Notice of Appearance and Request for Notices        Walker Wilcox Maousek LLP               Attn: Christopher A. Wadley                          cwadley@walkerwilcox.com         Email
Counsel to for Century Indemnity Company, as                                                1 N Franklin, Ste 3200
successor to Cigna Specialty Insurance Company                                              Chicago, IL 60606
f/k/a California Union Insurance Company, and CCI
Insurance Company as successor to Insurance
Company of North America; Chubb Custom
Insurance Company; Federal Insurance Company;
Insurance Company of North America; Pacific
Employers Insurance Company; Pacific Indemnity
Company, as successor to Texas Pacific Indemnity
Company; United States Fire Insurance Company;
Westchester Fire Insurance Company, by novation
for policies issued by Industrial Indemnity Company
and International Insurance Company; and
Westchester Surplus Lines Insurance Company

Notice of Appearance/Request for Notices           Wanger Jones Helsley, PC                 Attn: Riley C. Walter                                rwalter@wjhattorneys.com         Email
Counsel for Sequoia Council of Boy Scouts, Inc.                                             265 E. River Park Circle, Suite 310
                                                                                            Fresno, CA 93720

Notice of Appearance/Request for Notices           Ward and Smith, P.A.                     Attn: Paul A Fanning                  252‐215‐4077   paf@wardandsmith.com             Email
Counsel for East Carolina Council BSA, Inc.                                                 P.O. Box 8088
                                                                                            Greenville, NC 27835‐8088
Notice of Appearance/Request for Notices           White & Case LLP                         Attn: Jessica C.K. Boelter                           jessica.boelter@whitecase.com    Email
Boy Scouts of America And Delaware BSA, LLC                                                 1221 Ave of the Americas
                                                                                            New York, NY 10020‐1095

Notice of Appearance/Request for Notices           White & Case LLP                         Attn: Michael C. Andolina                            mandolina@whitecase.com          Email
Boy Scouts of America And Delaware BSA, LLC                                                 Attn: Matthew E. Linder                              mlinder@whitecase.com
                                                                                            111 S Wacker Dr
                                                                                            Ste 5100
                                                                                            Chicago, IL 60606‐4302
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLC           Attn: Richard W. Riley                               rriley@wtplaw.com                Email
Counsel for Baltimore Area Council Boy Scouts of                                            The Renaissance Centre
America, Inc.                                                                               405 North King Street, Suite 500
                                                                                            Wilmington, Delaware 19801
Notice of Appearance/Request for Notices           Whiteford Taylor & Preston LLP           Attn: Todd M. Brooks                                 tbrooks@wtplaw.com               Email
Counsel for Baltimore Area Council Boy Scouts of                                            Seven Saint Paul Street, 15th
America, Inc.                                                                               Floor
                                                                                            Baltimore, Maryland 21202‐1626

Notice of Appearance and Request for Notices      Wilks Law, LLC                            Attn: David E. Wilks                                 dwilks@wilks.law                 Email
Counsel for Interested Parties Andrew Van Arsdale                                           4250 Lancaster Pike, Ste 200
and Timothy Kosnoff                                                                         Wilmington, DE 19805
Notice of Appearance/Request for Notices          Wilmer Cutler Pickering Hale and Dorr LLP Attn: Craig Goldblatt                 202‐663‐6363   craig.goldblatt@wilmerhale.com   Email
Counsel for the Columbia Casualty Company and                                               1875 Pennsylvania Ave NW
The Continental Insurance Company                                                           Washington, DC 20006


In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                                    Page 8 of 9
                                     Case 20-10343-LSS                        Doc 1870            Filed 12/23/20            Page 11 of 11
                                                                                     Exhibit A
                                                                                Core/2002 Service List
                                                                               Served as set forth below

                   Description                             Name                             Address                  Fax                   Email            Method of Service
Notice of Appearance/Request for Notices    Womble Bond Dickinson (US) LLP      Attn: Matthew Ward           302‐252‐4330   matthew.ward@wbd‐us.com       Email
Counsel for JPMorgan Chase Bank, National                                       Attn: Morgan Patterson                      morgan.patterson@wbd‐us.com
Association                                                                     1313 N Market St, Ste 1200
                                                                                Wilmington, DE 19801
Core Parties                                Young Conaway Stargatt & Taylor     Attn: James L. Patton, Jr    302‐576‐3325   jpatton@ycst.com              First Class Mail
Counsel for Prepetition Future Claimants’                                       Attn: Robert Brady                          rbrady@ycst.com               Email
Representative                                                                  Attn: Edwin Harron                          eharron@ycst.com
                                                                                Rodney Square
                                                                                1000 N King St
                                                                                Wilmington, DE 19801




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                                       Page 9 of 9
